DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method, classified in B65B 31/04.
II. Claims 12-18, drawn to an assembly, classified in B65D 85/07.
III. Claims 19-23, drawn to a method, classified in B65B 62/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one in which the plurality of foam mattresses are not compressed while each is in a first container before it is placed within a second container.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of the invention of Group II requires first and second containers, whereas the process of the invention of Group III only requires a first container.  Therefore, the process of the invention of Group II cannot be made by the process of the invention of Group III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; or
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions require a different field of search (e.g., searching different CPC schemes, US classes/subclasses, or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Terry Morgan (applicant’s attorney) on 16 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-23 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Title of the Invention
The title of the invention is objected to because it is not consistent with the elected claimed invention.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  It is suggested that the title of the invention changed to --METHODS FOR MULTI-MATTRESS COMPRESSION PACKING--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler (US 20170190494) in view of Magni (US 4711067) and Veiseh (US 8333279).
Regarding claim 1, the Stickler reference discloses, as seen in the flow chart of figure 5 and the discrete steps shown in figure 10, a method, comprising: 


    PNG
    media_image1.png
    233
    563
    media_image1.png
    Greyscale
which teaches that each mattress is placed in a respective permeable, pliable first container as the container has a vent 130, i.e. “bagged mattresses”);
compressing the plurality of first containers each containing one of the innerspring mattresses, to yield a plurality of compressed first containers each containing one of the innerspring mattresses in a compressed state (see paragraph [0050] and [0051], and in excerpt from fig. 10 above, i.e. “each of the bagged mattresses having an opening allowing the compression of the individual bagged mattresses and escape of air in said mattresses”); and
the plurality of compressed first containers are within a pliable second container (the single rectilinear prism shaped bag), to yield a second container containing a plurality of compressed first containers each containing one of the inner spring mattresses in a compressed state.  

The Magni reference discloses that it is old and well known in the relevant art to perform a similar type of method as the on in Stickler in which the mattresses which are packaged are foam mattresses.  Additionally, Magni teaches the packaging of spring mattresses is also known.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Stickler method by having substituted foam mattresses for the innerspring mattresses, since Magni teaches that it is known to package both spring mattresses and foam mattresses in containers.  In this instance, a skilled artisan would have recognized that the Stickler method of packaging mattresses could easily be applied to foam mattresses with the expectation of achieving predictable and successful results.
Furthermore, the Veiseh reference discloses that it is old and well known in the relevant art to package a plurality of foam panels (200) in which each panel (200) is placed in a first container (primary pouch 204 - each pouch including an opening 206 and a ventilation hole 208).  The foam panels (200) in each first container (204) are then placed in second container (secondary pouch 202 which is an impermeable container) as a set (210).  The set (210) of foam 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Stickler method, as modified by Magni above, by having incorporated the step of sealing the plurality of compressed first containers into an air-impermeable, pliable second container, to yield a sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state, as suggested by Veiseh, in order to seal the second container in a manner which will protect the contents, i.e. the plurality of compressed foam mattresses each in a respective first container, during storage, transport and shipping.  In this instance, a skilled artisan would have recognized the advantage taught by Veiseh of sealing the second container of Stickler after the contents have been placed therein.
Regarding claim 2, the Stickler method, as modified by Magni and Veiseh above, discloses the method of claim 1, and the Magni reference also teaches that it is old and well known to perform a step of rolling a container containing the foam mattress into a cylindrical shape, to yield a rolled a container containing a compressed foam mattress in a compressed state to allow the rolled-up compressed foam mattress in the container to be stored and transported in an efficient and economic manner.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Stickler method by having incorporated the step of rolling the sealed second container into a cylindrical shape, to yield a rolled sealed second container containing a plurality of compressed first containers each 
Regarding claim 3, the Stickler method, as modified by Magni and Veiseh above, teaches the method of claim 1, further comprising: transporting the rolled sealed second container to a retail location (Stickler in figs. 5-10 teaches that the finished packages of compressed mattresses may be transported to a retail location, and Magni teaches that the finished package of a rolled sealed compressed mattress maybe transported to a retailer).
Regarding claim 4, the Stickler method, as modified by Magni and Veiseh above, teaches the method of claim 3, wherein transporting comprises at least one of ground transportation, sea transportation, or air transportation (Stickler teaches shipped by cargo container in ships and trucks).
Regarding claim 5, the Stickler method, as modified by Magni and Veiseh above, teaches the method of claim 3, further comprising: unsealing the rolled sealed second container at the retail location (Stickler in figs. 5-10 teaches that the finished packages may be opened at the retail location, and as now modified would teach the step of unsealing the rolled sealed second container at the retail location).
Regarding claim 6 , the Stickler method, as modified by Magni and Veiseh above, teaches the method of claim 5, further comprising: removing one of the first containers containing one of the foam mattresses from the second container after unsealing; and displaying the first container containing the foam mattress to customers of the retail location, 
Regarding claims 7-9, the Stickler method, as modified by Magni and Veiseh above, does not expressly disclose the number of foam mattresses and the number of first containers.  The Stickler reference does disclose that each mattress is located within a respective first container, and the Veiseh reference does disclose that more than one foam panel (200) located within a respective first container (204) may be located in the second container (202).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Stickler method by having had four foam mattresses and four first containers are compressed (claim 7), six foam mattresses and six first containers are compressed (claim 8), or eight foam mattresses and eight first containers are compressed (claim 9) as merely an obvious choice of design.  In this instance, the collective teaching of Stickler and Veiseh would have informed a skilled artisan of the desire to package more than one mattress each within a respective first container.
Regarding claim 10, the Stickler method, as modified by Magni and Veiseh above, does not expressly disclose that each first container comprises a cloth.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have made each first container from cloth, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this instance, a skilled artisan is well aware that mattresses may be packaged in cloth bags as a manner of convenience to the manufacturer and retailer.
Regarding claim 11, the Stickler method, as modified by Magni and Veiseh above, teaches the second container comprises a plastic (Veiseh teaches at col. 5, lines 56-66 that the use of plastic for the second container is old and well known).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andria et al. (US ‘431) teaches mattresses packaged in a first container and then compressed, stacking of the first containers each with a compressed mattress therein, and further compression of the stack.
Feng et al. (US ‘357) teaches packaging a mattress in a bag, compressing of the packaged mattress, and rolling up of the packaged mattress.
DiLiberto (US ‘045) teaches packaging a compressed mattress in a container, and packaging the compressed mattress with other items (some compressed) in a second container (which may be made of cloth).
Petrolati (US ‘973) and Wyatt (US ‘378), and Lea et al. (US ‘690) each teach packaging a mattress in a bag, compressing of the packaged mattress, and rolling up of the packaged mattress.
Stewart, Jr. (US ‘951) teaches compressing a packaged mattress comprising a cover and a foam core, and rolling up of the mattress.
Carpio Conde (ES ‘127) teaches packaging compressed blocks of foam in sleeves (2), and then packaging the compressed blocks of foam in a second sleeve (11).
Buskamp (DE ‘707) teaches packaging compressed foam furniture pieces in containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 February 2022